          Case 2:21-mc-00043 Document 1-4 Filed 01/28/21 Page 1 of 2 Page ID #:102




1
2
3
4
5
6
7
8
9                               UNITED STATES DISTRICT COURT
10                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                    WESTERN DIVISION
12
     UNITED STATES OF AMERICA,                       No.          2:21-mc-00043
13
                  Petitioner,                        [PROPOSED] ORDER TO COMPLY
14                                                   WITH ADMINISTRATIVE
                        v.
15                                                   SUBPOENA
     SPACE EXPLORATION
16   TECHNOLOGIES CORP., d/b/a                       [NAME]
17   SPACEX,                                         United States District Judge
18                Respondent.
19
20           The Court, having reviewed the United States’ Application for Order Requiring
21   Compliance with Administrative Subpoena, finds that the United States has established
22   that Investigatory Subpoena Number 2021S00001 (“Subpoena”) served on Space
23   Exploration Technologies Corp., d/b/a SpaceX (“SpaceX”) meets the requirements for
24   enforcement.
25   //
26   //
27   //
28   //
                                                 1
       Case 2:21-mc-00043 Document 1-4 Filed 01/28/21 Page 2 of 2 Page ID #:103




1          IT IS HEREBY ORDERED that, within 14 days of the date of this Order, SpaceX
2    shall comply with the Subpoena by producing the documents electronically to
3    Sejal.Jhaveri@usdoj.gov and Lisa.Sandoval@usdoj.gov.
4
5    DATED: ________________________               _______________________
                                                   [NAME]
6                                                  United States District Judge
7    Presented by:
     SEJAL P. JHAVERI
8
     Trial Attorney
9    SEBASTIAN A. ALOOT
     Special Litigation Counsel
10
     JENNIFER A. DEINES
11   Acting Deputy Special Counsel
12
13
14       /s/ Lisa R. Sandoval
     LISA R. SANDOVAL
15   Trial Attorney
16
     Attorneys for the United States of
17   America
18
19
20
21
22
23
24
25
26
27
28
                                               2
